Case 2:20-cv-01374-CBM-MAA Document 104-10 Filed 09/21/21 Page 1 of 6 Page ID
                                  #:840




                           Exhibit
                                    8
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-10 Filed 09/21/21 Page 2 of 6 Page ID
                                                                                                #:841



                                                               1 Jonah A. Grossbardt (SBN 283584)
                                                                 Matthew L. Rollin (SBN 332631)
                                                               2 SRIPLAW
                                                               3 8730 Wilshire Boulevard
                                                                 Suite 350
                                                               4
                                                                 Beverly Hills, California 90211
                                                               5 323.364.6565 – Telephone
                                                               6 561.404.4353 – Facsimile
                                                                 jonah.grossbardt@sriplaw.com
                                                               7 matthew.rollin@sriplaw.com
                                                               8
                                                                 Attorneys for Plaintiff
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9 DOUGLAS KIRKLAND
                                                              10
                                                                                       UNITED STATES DISTRICT COURT
                                                              11
                                                              12                            CENTRAL DISTRICT OF CALIFORNIA
                                                              13
SRIPLAW




                                                              14   DOUGLAS KIRKLAND,                                  Case No.: 2:20-cv-01374-CBM-
                                                              15                                                      MAA
                                                                                                     Plaintiff,
                                                              16
                                                                                                                      PLAINTIFF'S NOTICE OF
                                                              17   v.                                                 RULE 30(b)(6) DEPOSITION TO
                                                              18                                                      DEFENDANT THE COOL
                                                                   NAUSICAA RAMPONY, THE COOL                         HEART, LLC
                                                              19   HEART, LLC, KFIR MOYAL ART
                                                              20   LLC FDBA KFIR MOYAL ART
                                                                   GALLERY INC., KFIR MOYAL ART
                                                              21   GALLERY INC., AND KFIR MOYAL,
                                                              22
                                                              23                                   Defendants.

                                                              24
                                                              25
                                                                           PLEASE TAKE NOTICE that, pursuant to Rule 30(b)(6) of the Federal Rules
                                                              26
                                                                   of Civil Procedure, Plaintiff will take the following deposition:
                                                              27
                                                              28

                                                                   NOTICE OF 30(B)(6) DEPOSITION
                                                                                                                                       2:20-cv-01374-CBM-MAA
                                                                                                                  1
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-10 Filed 09/21/21 Page 3 of 6 Page ID
                                                                                                #:842



                                                               1                              The corporate representative(s) of The Cool Heart, LLC
                                                               2                  NAME: designated to testify regarding the subject matters set forth on
                                                               3                              Exhibit A.
                                                               4
                                                               5                Location: Zoom or other Video Platform

                                                               6
                                                                                     Date: September 28, 2021 at 9:00 A.M. PDT
                                                               7
                                                               8           This deposition is being taken for the purpose of discovery, for use at trial, or
                                                               9 both of the foregoing, or for such other purposes as are permitted under the applicable
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                              10 and governing rules.
                                                              11           The deposition will be taken upon oral examination before a notary public or
                                                              12 some other officer duly authorized by law to take depositions. The deposition will
                                                              13 continue from day to day until completed. The deposition is being taken for the
SRIPLAW




                                                              14 purpose of discovery, for use at trial, or both of the foregoing, or for such other
                                                              15 purposes as are permitted under the applicable and governing rules.
                                                              16
                                                                                                            EXHIBIT A
                                                              17
                                                                                              DEFINITIONS AND INSTRUCTIONS
                                                              18
                                                                           1.      The uniform definitions, rules of construction, and other requirements
                                                              19
                                                                   related to discovery requests set forth in Federal Rules of Civil Procedure and the Local
                                                              20
                                                                   Civil Rules of the United States District Court for the Central District of California are
                                                              21
                                                                   incorporated as if fully set forth herein.
                                                              22
                                                                           2.      The term “Kirkland” shall mean the Plaintiff Douglas Kirkland.
                                                              23
                                                                           3.      The term “TCH” shall mean Defendant The Cool Heart, LLC, and all of
                                                              24
                                                                   its subsidiaries, affiliates, directors, employees, representatives, and agents.
                                                              25
                                                                           4.      The term “you” or “your” shall mean TCH.
                                                              26
                                                                           5.      “Copies” or “Work” shall mean the copyrighted Work alleged in the
                                                              27
                                                                   Amended Complaint.
                                                              28

                                                                   NOTICE OF 30(B)(6) DEPOSITION
                                                                                                                                          2:20-cv-01374-CBM-MAA
                                                                                                                 2
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-10 Filed 09/21/21 Page 4 of 6 Page ID
                                                                                                #:843



                                                               1                                   MATTERS FOR EXAMINATION
                                                               2           1.      TCH’s policies and procedures for the use of Work on its website.
                                                               3           2.      TCH’s process of uploading images to its website.
                                                               4           3.      TCH’s policies and procedures, if any, for compliance with U.S.
                                                               5 Copyright laws.
                                                               6           4.      TCH’s actions, if any, for enforcement of the policies or procedures for
                                                               7 compliance with U.S. Copyright laws.
                                                               8           5.      TCH’s acquisition of the Work.
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9           6.      TCH’s revenue generated from the use of the Work.
                                                              10           7.      TCH’s revenue generated from the sale of any of Kfir Moyal’s artwork.
                                                              11           8.      TCH’s sale of any Kfir Moyal artwork.
                                                              12           9.      All revenue information associated with the image identified in the
                                                              13 Amended Complaint.
SRIPLAW




                                                              14           10.     All copies of the image alleged in the Amended Complaint in TCH’s
                                                              15 possession.
                                                              16           11.     TCH’s communications with Kfir Moyal.
                                                              17           12.     TCH’s use of Kirkland’s image.
                                                              18           13.     All profits derived from TCH’s use of Kirkland’s image.
                                                              19           14.     The insurance policies that may provide coverage for the claims in the
                                                              20 Complaint.
                                                              21           15.     TCH’s responses to Kirkland’s request for production of documents
                                                              22 served by Kirkland on May 3, 2021.
                                                              23           16.     TCH’s production of documents in response to Kirkland’s Requests for
                                                              24 Production served on May 3, 2021.
                                                              25           17.     TCH’s responses to Kirkland’s First Interrogatories served on May 3,
                                                              26 2021.
                                                              27           18.     TCH’s responses to Kirkland’s First Request for Admissions served on
                                                              28 May 3, 2021.

                                                                   NOTICE OF 30(B)(6) DEPOSITION
                                                                                                                                         2:20-cv-01374-CBM-MAA
                                                                                                                 3
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-10 Filed 09/21/21 Page 5 of 6 Page ID
                                                                                                #:844



                                                               1           19.     TCH’s basis for its denials in its Answer to the Amended Complaint.
                                                               2           20.     All facts supporting TCH’s Affirmative Defenses raised in its Answer to
                                                               3 the Amended Complaint.
                                                               4           21.     TCH’s initial disclosures served in this action.
                                                               5           22.     Sales, shipments, or deliveries of any Kfir Moyal artwork.
                                                               6           23.     TCH’s relationship with Kfir Moyal Art LLC fdba Kfir Moyal Art
                                                               7 Gallery Inc., Kfir Moyal Art Gallery Inc., and Kfir Moyal.
                                                               8 DATED: September 20, 2021
                                                                                                            /s/ Jonah A. Grossbardt
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                                                                            JONAH ADAM GROSSBARDT
                                                              10
                                                                                                            Attorneys for the Plaintiff Douglas
                                                              11                                            Kirkland
                                                              12
                                                              13
SRIPLAW




                                                              14
                                                              15
                                                              16
                                                              17
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                   NOTICE OF 30(B)(6) DEPOSITION
                                                                                                                                         2:20-cv-01374-CBM-MAA
                                                                                                                  4
                                                              Case 2:20-cv-01374-CBM-MAA Document 104-10 Filed 09/21/21 Page 6 of 6 Page ID
                                                                                                #:845



                                                               1                                   CERTIFICATE OF SERVICE
                                                               2          The undersigned does hereby certify that on September 2, 2021, a true and
                                                               3   correct copy of the foregoing document was served by electronic mail, and on
                                                                   September 9, 2021, a true and correct copy of the foregoing document was sent by
                                                               4
                                                                   electronic mail and United States Mail, First Class, Postage Prepaid, and again on
                                                               5   September 20, 2021, a true and correct copy of the foregoing document was served
                                                               6   by PERSONAL SERVICE to PESSAH LAW GROUP, PC as listed below on the
                                                                   Service List.
                                                               7
                                                               8                                                     /s/Jonah A. Grossbardt
                                                                                                                     Jonah A. Grossbardt
          CALIFORNIA ◆GEORGIA ◆FLORIDA ◆TENNESSEE ◆NEW YORK




                                                               9
                                                              10                                        SERVICE LIST
                                                              11 MAURICE D. PESSAH (SBN: 275955)
                                                              12 maurice@pessahgroup.com
                                                              13 SUMMER E. BENSON (SBN: 326398)
SRIPLAW




                                                                 sbenson@pessahgroup.com
                                                              14 JASON H. SUNSHINE (SBN: 336062)
                                                              15 jsunshine@pessahgroup.com
                                                                 PESSAH LAW GROUP, PC
                                                              16 661 N Harper Ave., Suite 208
                                                              17 Los Angeles, CA 90048
                                                                 Tel: (310) 772-2261
                                                              18
                                                              19
                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28

                                                                   NOTICE OF 30(B)(6) DEPOSITION
                                                                                                                                    2:20-cv-01374-CBM-MAA
                                                                                                             5
